                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                                  )     Chapter 11
     In re:                                                       )
                                                                  )     Case No. 18-50763;
                                    1
     PLEASANTS CORP., et al.,                                     )     Cases Jointly Administered under
                                                                  )     Case No. 18-50757 (AMK)
                                        Debtors.                  )
                                                                  )     Hon. Judge Alan M. Koschik
                                                                  )

         NOTICE OF SECOND MOTION TO CONTINUE AND HOLD IN ABEYANCE
           THE FINAL HEARING AND OTHER DEADLINES RELATED TO THE
            AKIN GUMP STRAUSS HAUER & FELD FINAL FEE APPLICATION

              PLEASE TAKE NOTICE THAT on June 23, 2021, the above-captioned debtors

 (collectively, the “Reorganized Debtors”), by and through undersigned counsel, filed with the

 Court the Second Motion to Continue and Hold in Abeyance the Final Hearing and Other

 Deadlines Related to the Akin Gump Strauss Hauer & Feld LLP Final Fee Application (the

 “Motion”).

              Your rights may be affected. You should read the Motion carefully and discuss it

 with your attorney, if you have one in this Case. (If you do not have an attorney, you may

 wish to consult one).

              If you do not want the Court to grant the relief requested in the Motion, or if you want the

 Court to consider your views on the Motion, then on or before July 7, 2021 at 4:00 p.m. (ET),

 you or your attorney must file with the Court a written response explaining your position at:

                                     United States Bankruptcy Court
                                     Office of the Clerk

 1
   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case
 no. 18-50763; Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp.
 (1483), case no. 18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Reorganized Debtors’ address
 is: 168 E. Market Street, Akron, OH 44308.




18-50757-amk           Doc 4367      FILED 06/23/21         ENTERED 06/23/21 12:05:23                 Page 1 of 3
                               455 U.S. Courthouse
                               2 South Main Street
                               Akron, Ohio 44308

 You must also serve a copy of your response on the undersigned counsel:

                               BROUSE MCDOWELL LPA
                               Marc B. Merklin
                               Bridget A. Franklin
                               388 South Main Street, Suite 500
                               Akron, OH 44311-4407
                               Telephone: (330) 535-5711
                               Facsimile: (330) 253-8601
                               mmerklin@brouse.com
                               bfranklin@brouse.com

                               Counsel for Reorganized Debtors

         PLEASE TAKE FURTHER NOTICE THAT a hearing on the Motion will be held on

 July 13, 2021, at 10:00 a.m. prevailing Eastern Time, or as soon thereafter as this matter may be

 heard, before the Honorable Alan M. Koschik, 260 U.S. Courthouse, 2 South Main Street, Akron,

 Ohio 44308. The hearing may be continued from time-to-time until completed without further

 notice except as announced in open court.

         If you or your attorney do not take these steps, the Court may decide that you do not

 oppose the relief sought in the Motion and may enter an order granting the relief without a

 hearing.

         PLEASE TAKE FURTHER NOTICE that this Notice and the Motion and all other

 documents filed in these chapter 11 cases are available free of charge by visiting the case website

 maintained by the Reorganized Debtors’ notice and claim agent, Prime Clerk LLC, available at

 http://cases.primeclerk.com/fes. You may also obtain copies of any pleadings by visiting the

 Court’s website at https://www.ohnb.uscourts.gov in accordance with the procedures and fees set

 forth therein.




18-50757-amk      Doc 4367      FILED 06/23/21      ENTERED 06/23/21 12:05:23           Page 2 of 3
  Dated:   June 23, 2021            Respectfully submitted,

                                    /s/ Bridget A. Franklin
                                    BROUSE MCDOWELL LPA
                                    Marc B. Merklin (0018195)
                                    Bridget A. Franklin (0083987)
                                    388 South Main Street, Suite 500
                                    Akron, OH 44311-4407
                                    Telephone: (330) 535-5711
                                    Facsimile: (330) 253-8601
                                    mmerklin@brouse.com
                                    bfranklin@brouse.com

                                    Counsel for Reorganized Debtors
 1314012




18-50757-amk    Doc 4367   FILED 06/23/21   ENTERED 06/23/21 12:05:23   Page 3 of 3
